DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “fixation means” of claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 18 is objected to because of the following informalities:  the phrase “between and opening” in the last clause of the claim should be amended to read – between an opening – Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The fixation means used for securing the holder 35 can have any suitable design and, for example, can comprise a locking bracket, set of screws, hinges, or other fastening arrangement.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the combustion chamber" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 10-13 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adriaan (BE1020195A3; also published as NL2005264C2).

    PNG
    media_image1.png
    416
    1050
    media_image1.png
    Greyscale

Regarding Claims 1-4, 6-7, 10-13 and 18-20, Adriaan discloses a log-like block, comprising: a pipe having a pipe distal part (see 5, 6) made at least in part of a flexible material and associated with at least one distal end (8) of the pipe, and a pipe proximal part (3) associated with a proximal end of the pipe; a block body (2) having a passage with a passage shape and dimensions corresponding to those of the pipe distal part (i.e. the passage is formed during the molding process used to form said block body with said pipe extending within), the pipe distal part being built-in in said passage so that the at least one pipe distal end (8) is closed therein (see Fig. 1) and the pipe distal part (see 5, 6) is free of a capability of being moved relative to the passage, the pipe proximal part with the proximal end of the pipe being i.e. the circumferential surface of the pipe) and the passage has an inner surface, which is in intimate contact with an entire circumferential surface of at least the pipe distal part (the description states: “The mold is filled halfway with the mixture and the aluminum tube consisting of gas supply line 3, manifold 4 and gas-carrying bodies 5, 6 is pressed into it, such that a good embedding is created. This whole is kept in position by means of a few external support points. The 10 mm metal tube protrudes from the mold at the top and can later be connected to an external gas supply. The mold is now filled with the mixture. After eight hours the mixture is completely form-retaining and the ceramic log can be taken out of the mold.”); being molded around at least the pipe distal part (the description states: “The mold is filled halfway with the mixture and the aluminum tube consisting of gas supply line 3, manifold 4 and gas-carrying bodies 5, 6 is pressed into it, such that a good embedding is created. This whole is kept in position by means of a few external support points. The 10 mm metal tube protrudes from the mold at the top and can later be connected to an external gas supply. The mold is now filled with the mixture. After eight hours the mixture is completely form-retaining and the ceramic log can be taken out of the mold.”); wherein the block body has at least one elongated groove (7) formed therein so as to allow the exposure therethrough of the pipe outlet opening to the exterior of the block; further comprising metal wool placed within said groove (the description states: “The slots are then loosely filled with metallic fiber.”); wherein the description states: “The hearth block body 2 is made of a ceramic insulating material that is cast in a mold and cured therein.”); wherein the pipe distal part has at least a portion which is not straight (see 6), said portion being made of a flexible material (the description states: “Because the gas-carrying bodies 5, 6 are made of thin-walled resilient tubes, they are flexible.”), and wherein the passage has a corresponding non-straight portion (inherent; the non-straight portion of the passage is formed when the hearth block body is molded with the non-straight pipe portion therein); wherein said at least one pipe outlet opening is formed in the portion of the pipe distal part made of a flexible material (see at least Figs. 1 & 2); a gas burner for a fireplace, comprising at least one log-like block according to claim 1 (inherent); a method for producing the log-like block according to claim 1, the method comprising: providing a pipe having at least one first end intended to constitute a pipe distal end (see 5, 6) and a second end intended to constitute a pipe proximal end (see 3); providing a material which is configured to rigidify from a first non-rigidified state into a second rigidified state (the description states: “The material of the hearth block body 2 is a ceramic insulating material that starts as a thick liquid mass and can therefore be poured into the mold. Because a harder has been added, this mass will solidify after about an hour.”); surrounding a distal part of the pipe comprising the at least one pipe distal end by said material in the first non-rigidified state within a mold so as to allow a remainder of the pipe with the pipe proximal end to be brought via the pipe proximal end into a gas communication with gas supply source (inherent); allowing the material within the mold to rigidify into the block body so that the pipe distal part surrounded thereby appears to be built-in in the block body, being disposed in a passage within the description states: “After eight hours the mixture is completely form-retaining and the ceramic log can be taken out of the mold.”); and providing fluid communication through the block body between an opening in the pipe distal part and an exterior of the block so as to allow a gas within the pipe to exit the pipe distal part through said opening (see 9, 9’, 9”); wherein the mold has such a shape that the block body is formed with at least one elongated groove (7) having a configuration similar to that, and aligned with, the pipe distal part, and wherein the step of forming the openings is performed through said groove (see at least Figs. 1 & 2); further comprising placing a metal wool within said groove (the description states: “The slots are then loosely filled with metallic fiber.”).
Claim 5 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Adriaan.
Regarding Claim 5, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Adriaan does not specifically disclose an extrusion manufacturing method. Nonetheless, Adriaan discloses the product made by a .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Adriaan in view of Norel (BE 770101 A).
Regarding Claim 8, Adriaan does not disclose wherein the pipe distal part has a pipe main portion and at least one pipe branch portion extending transversely thereto, and the passage has a passage main portion and at least one passage branch portion corresponding in shape and dimensions to, and receiving, the pipe main and branch portions, respectively.
Norel teaches a log-like block wherein the pipe distal part has a pipe main portion (see A) and at least one pipe branch portion extending transversely thereto (see Fig. 2; the branch portions extending transversely from saif pipe main portion), and the passage has a passage main portion and at least one passage branch portion corresponding in shape and dimensions to, and receiving, the pipe main and branch portions, respectively (inherent, see Fig. 2).

    PNG
    media_image2.png
    708
    439
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Adriaan wherein the pipe distal part has a pipe main portion and at least one pipe branch portion extending transversely thereto, and the passage .  
Claims 9, 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Adriaan in view of Jankowski (US 4,828,485).
Regarding Claim 9, Adriaan does not disclose constituting a part of a gas burner comprising a gas supply conduit configured to receive therein at least the proximal end of the pipe proximal part.
Jankowski teaches a burner for a fireplace comprising a log-like block (60) constituting a part of a gas burner comprising a gas supply conduit (see 18, 36) configured to receive therein at least the proximal end of the pipe proximal part (16).

    PNG
    media_image3.png
    563
    854
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Adriaan to constitute a part of a gas burner comprising a gas supply conduit configured to receive therein at least the proximal end of the pipe proximal part as taught and/or suggested by Jankowski, since such a modification would provide a means to supply fuel and/or fuel & air to said log-like block.  
Regarding Claims 14-15 and 17, Adriaan does not disclose further comprising a holder configured to detachably hold the log-like block in a desired orientation in an interior of the fireplace, the holder comprising a gas outlet port configured to receive therein the proximal end of the pipe; further comprising fixation means configured to fix the holder to the interior of the fireplace; further comprising an aeration chamber disposed within the holder, and configured to be brought in gas communication with the gas source to allow gas flow into the 
Jankowski teaches a burner for a fireplace comprising a log-like block (60) further comprising a holder (36) configured to detachably hold a burner (16; i.e. burner pipe 16) in a desired orientation in an interior of the fireplace (see at least Fig. 3), the holder comprising a gas outlet port (see 43) configured to receive therein the proximal end of the pipe (16); further comprising fixation means (see 23, 28) configured to fix the holder to the interior of the fireplace (the fixation means 23, 28 indirectly fixes the holder to the interior of the fireplace); further comprising an aeration chamber disposed within the holder (36; see Fig. 7), and configured to be brought in gas communication with the gas source (see 18) to allow gas flow into a combustion chamber and with the interior of the fireplace to allow access of air to the chamber for aeration of the gas (see 42), and an air input valve (44) configured for adjusting the amount of air accessing the aeration chamber (see col. 2, lines 55-60: “The volume of air entering is controlled by the adjustment of a flat-sided interiorly threaded nut member 44, shown in FIG. 7, which is adapted to be spaced closely adjacent, in contact with, or spaced from the convex end 37 of injector 36, to close to varying degrees the openings 42.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Adriaan to further comprise a holder configured to detachably hold the log-like block in a desired orientation in an interior of the fireplace, the holder comprising a gas outlet port configured to receive therein the proximal end of the pipe; further comprising fixation means configured to fix the holder to the interior of the fireplace; .  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Adriaan in view of Jankowski as applied to claim 14 above, and further in view of Schaafsma (WO 0150064 A1).
Regarding Claim 16, Adriaan in view of Jankowski does not disclose wherein an orientation, in which the holder holds the log-like block, is adjustable at least during installation of the gas burner.
Schaafsma teaches a log-like block wherein an orientation, in which the holder holds the log-like block, is adjustable at least during installation of the gas burner (see at least Pg. 6, lines 12-29: “As shown in the view of fig. 3, the conduit 20 of burner 13 is bent through an angle α which amounts to about 120 . Fig. 5 shows an alternative embodiment where the bend in conduit 20 of burner 13 is a bend through angle β, wherein angle β is approximately 105 . During production of the gas burners according to the present invention the position of the block 10 to be arranged on burner 13 is adjustable or can be adapted as required, for instance at the choice of a buyer or user, by varying the curve or bend through angle α and/or β. Conduit 20 then only has to be bent to a greater or lesser extent. In a alternative embodiment (not 

    PNG
    media_image4.png
    894
    1205
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Adriaan in view of Jankowski wherein an orientation, in which the holder holds the log-like block, is adjustable at least during installation of the gas burner as taught and/or suggested by Schaafsma, since such a modification would contribute towards the flexibility of the configuration and to an increased enjoyment of the fireplace, since the appearance thereof can be changed by varying the position of log-like block. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action. For example:

    PNG
    media_image5.png
    518
    1185
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    477
    1177
    media_image6.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE A PEREIRO/             Primary Examiner, Art Unit 3799